Citation Nr: 9907428	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an effective date prior to January 31, 1986 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1948 
to September 1949 and from October 1950 to October 1951.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1996 decision of the RO.  



REMAND

In November 1998, the veteran indicated that he wanted to 
appear at a hearing.  In March 1999, he clarified that he 
wanted to have a hearing before a Member of the Board at the 
RO.  Consequently, further appellate action cannot take place 
until he is afforded an opportunity to appear for such a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1998).  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to undertake 
to schedule him for a personal hearing 
before a Member of the Board.  Based on 
his response, the RO should take all 
indicated action.  

Thereafter, following completion of all indicated development 
and any additional development deemed necessary by the RO, 
the case should be returned to the Board for the purpose of 
appellate disposition.  The veteran needs to take no action 
until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

- 3 -


